IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1716
                             Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYCIE SHEEDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Thomas P. Murphy,

Judge.



      Jaycie Sheeder appeals her convictions of murder, robbery, and accessory

after the fact, and the sentence imposed for robbery. CONVICTION AFFIRMED;

SENTENCE VACATED IN PART AND REMANDED FOR RESENTENCING.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Heard by Mullins, P.J., and Schumacher and Ahlers, JJ.
                                        2


MULLINS, Presiding Judge.

      Jaycie Sheeder appeals her convictions of murder and robbery in the first

degree and accessory after the fact, and the sentence imposed for robbery. She

argues the State failed to prove she had knowledge that a codefendant intended

to commit an assault, co-conspirator statements were improperly admitted, the

prosecutor engaged in misconduct, and the district court failed to exercise

discretion in sentencing.

I.    Background Facts and Proceedings

      Prior to June 22, 2018, Sheeder and J.M. used drugs together and were

engaged in a romantic relationship. At some point, that relationship ended, and

Sheeder began a relationship with Jeffrey Stendrup.        In the past, Stendrup

supplied methamphetamine to Sheeder and J.M. When J.M. became aware of the

relationship between Sheeder and Stendrup, he allegedly stole property from both

people, including cars, drugs, and cash. Sheeder and Stendrup attempted to use

self-help to reclaim the items. J.M. eventually contacted Sheeder to tell her where

some of the stolen property could be found.

      On June 21, an associate of J.M.’s contacted Stendrup to buy

methamphetamine. Stendrup agreed to supply the drugs only if the associate

would make sure J.M. was present for the exchange at the associate’s residence.

The associate arranged for J.M. to come to the home and alerted Sheeder and

Stendrup. J.M. arrived at the associate’s home around 11:00 p.m. Stendrup and

Sheeder arrived around 1:30 a.m. on June 22. Stendrup entered the home but

Sheeder did not.
                                          3


       Trial testimony was provided by multiple witnesses, none of whom provided

consistent information.   The following facts are undisputed.     J.M. consumed

methamphetamine prior to the incident and had a history of a heart condition. J.M.

was beaten with a baseball bat in the residence, and the violent encounter between

Stendrup and J.M. resulted in damage to the associate’s residence. Sheeder

searched for property in a van J.M. occupied prior to the incident. Stendrup left

with Sheeder following the encounter. When Stendrup left, J.M. was face-down in

the living room and appeared to be breathing but was unresponsive when spoken

to. Stendrup and Sheeder drove to Altoona. The associate called his girlfriend,

who then contacted Sheeder and insisted that she return to help the associate.

Sheeder returned to Colfax, and J.M. was still unresponsive. A neighbor was

summoned to help Sheeder and the associate move J.M. into the van. Sheeder

then drove J.M. to a restaurant near a gas station in Newton and contacted the

authorities for help.

       Police and emergency medical response met Sheeder around 3:20 a.m.

When paramedics began attempts to revive J.M., they found he had no pulse, felt

cold to the touch, and was turning blue. He was pronounced dead. Sheeder was

interviewed outside of the gas station. Her stories to multiple police officers and

sheriff’s deputies were inconsistent.     Sheeder was transported to the Jasper

County Sheriff’s Office and was interviewed by multiple law-enforcement

authorities for the next several hours.

       In July, Sheeder was arrested and charged with murder in the first degree

in violation of Iowa Code sections 707.1 and .2(1)(b) (2018), robbery in the first

degree in violation of Iowa code sections 711.1 and .2, and accessory after the
                                          4


fact in violation of Iowa Code section 703.3. Her proceedings were severed from

Stendrup’s, and trial was held in May 2019. A jury convicted Sheeder on all three

counts. Sheeder moved for new trial, arguing the verdicts were contrary to the

evidence, allegedly improper hearsay was admitted, prosecutorial error occurred,

and her trial counsel provided ineffective assistance. The motion was denied.

Judgment and sentence were entered in October 2019. Sheeder appeals.

II.    Standard of Review

       Sheeder argues the State failed to prove she knew Stendrup intended to

commit an assault and, thus, insufficient evidence was provided to support that

she committed or aided and abetted in the robbery. “Sufficiency of evidence claims

are reviewed for a correction of errors at law.” State v. Sanford, 814 N.W.2d 611,

615 (Iowa 2012). “The jury’s findings of guilt are binding on appeal if the findings

are supported by substantial evidence.” State v. Leckington, 713 N.W.2d 209, 213

(Iowa 2006). “Evidence is substantial if it would convince a rational trier of fact the

defendant is guilty beyond a reasonable doubt.” State v. Henderson, 908 N.W.2d

868, 875 (Iowa 2018).       “In making determinations on the sufficiency of the

evidence, we view the evidence in the light most favorable to the state.” Id.

       “The standard of review with respect to the admission of hearsay evidence

is for correction of errors at law.” State v. Huser, 894 N.W.2d 472, 495 (Iowa 2017).

But, a statement “made by the party’s [co-conspirator] during and in furtherance of

the conspiracy” is excluded from the rule against hearsay.             Iowa R. Evid.

5.801(d)(2)(E). Before co-conspirator statements may be admitted,

       the trial court must make a preliminary finding, by a preponderance
       of evidence, that there was a conspiracy, that both the declarant and
       the party against whom the statement is offered were members of
                                         5


       the conspiracy, and that the statements were made in the course and
       in furtherance of the conspiracy.

Id. The district court’s preliminary findings are reviewed for substantial evidence.

Huser, 894 N.W.2d at 504.

       “Our standard of review of a sentence of the district court is for an abuse of

discretion.” State v. Wickes, 910 N.W.2d 554, 564 (Iowa 2018). “An abuse of

discretion occurs when the district court exercises its discretion on grounds that

are ‘clearly untenable or to an extent clearly unreasonable.’” State v. Moore, 936

N.W.2d 436, 439 (Iowa 2019) (quoting State v. Hill, 878 N.W.2d 269, 272 (Iowa

2016)).

III.   Discussion

       A.     Ineffective Assistance of Counsel

       Sheeder argues she was provided ineffective assistance of counsel

because her trial counsel failed to object to prosecutorial error. To the extent the

claim runs afoul of Iowa Code section 814.7 (Supp. 2019), Sheeder argues the

claim should be heard on direct appeal because the 2019 amendment

(1) improperly restricts the role and jurisdiction of Iowa appellate courts and

(2) denies her equal protection under the law.

       Iowa Code section 814.7 was amended to read,

       An ineffective assistance of counsel claim in a criminal case shall be
       determined by filing an application for postconviction relief pursuant
       to chapter 822. The claim need not be raised on direct appeal from
       the criminal proceedings in order to preserve the claim for
       postconviction relief purposes, and the claim shall not be decided on
       direct appeal from the criminal proceedings.

2019 Iowa Acts ch. 140, § 31. The amendment took effect on July 1, 2019. State

v. Damme, 944 N.W.2d 98, 109 (Iowa 2020). Because judgment and sentence
                                        6


were entered in October 2019, after the effective date of the amendment, we do

not have the authority to consider the ineffective-assistance-of-counsel claim on

direct appeal.   Id.   And the supreme court has already rejected Sheeder’s

separation-of-powers and equal-protection claims. See State v. Treptow, 960

N.W.2d 98, 103–07 (Iowa 2021).

      B.     Sufficiency of the Evidence

      Sheeder argues she did not have knowledge of Stendrup’s intent to commit

an assault. If Sheeder’s argument is correct, it would mean she did not possess

the requisite intent for the charges of aiding and abetting in robbery and felony

murder. Our review of the record will focus on whether sufficient evidence was

presented to support the jury’s findings. Leckington, 713 N.W.2d at 213. If the

evidence presented “would convince a rational trier of fact the defendant is guilty

beyond a reasonable doubt,” we will affirm. Henderson, 908 N.W.2d at 875. Our

review considers all of the evidence, including both inculpatory and exculpatory

facts. Sanford, 814 N.W.2d at 615.

      The jury was provided with the following instructions relevant to the

sufficiency-of-the-evidence claim raised on appeal.

                             Instruction Number 16

              All persons involved in the commission of a crime, whether
      they directly commit the crime or knowingly “aid and abet” its
      commission, shall be treated in the same way.
              “Aid and abet” means to knowingly approve and agree to the
      commission of a crime, either by active participation in it or by
      knowingly advising or encouraging the act in some way before or
      when it is committed. Conduct following the crime may be
      considered only as it may tend to prove Jaycie Sheeder’s earlier
      participation. Mere nearness to, or presence at, the scene of the
      crime, without more evidence, is not “aiding and abetting.” Likewise,
                                   7


mere knowledge of the crime is not enough to prove “aiding and
abetting.”
       The guilt of a person who knowingly aids and abets the
commission of a crime must be determined only on the facts which
show the part he or she has in it, and does not depend upon the
degree of another person’s guilt.
       If you find the State has proved Jaycie Sheeder directly
committed the crime, or knowingly “aided and abetted” other persons
in the commission of the crime, then Jaycie Sheeder is guilty of the
crime charged.

                       Instruction Number 27

        The State must prove all of the following elements of Murder
in the First Degree:
        1. On or about the 21st Day of June, 2018, Jaycie Sheeder,
or someone she was aiding and abetting, participated in the crime of
Robbery in the First or Second Degree.
        2. During the course of the robbery, Jaycie Sheeder, or
someone she aided and abetted, struck [J.M].
        3. [J.M.] died as a result of being struck.
        4. Jaycie Sheeder, or someone she aided and abetted, acted
with malice aforethought.
        If the State has proved all of the elements, Jaycie Sheeder is
guilty of Murder in the First Degree. If the State has failed to prove
any one of the elements, Jaycie Sheeder is not guilty of Murder in
the First Degree.

                       Instruction Number 28

        “Malice” is a state of mind which leads one to intentionally do
a wrongful act to the injury of another out of actual hatred, or with an
evil or unlawful purpose. It may be established by evidence of actual
hatred, or by proof of a deliberate or fixed intent to do injury. It may
be found from the acts and conduct of Jaycie Sheeder, or someone
she aided or abetted, and the means used in doing the wrongful and
injurious act. Malice requires only such deliberation that would make
a person appreciate and understand the nature of the act and its
consequences, as distinguished from an act done in the heat of
passion.
        “Malice aforethought” is a fixed purpose or design to do some
physical harm to another which exists before the act is committed. It
does not have to exist for any particular length of time.
                                   8



                       Instruction Number 29

       Malice may be inferred from the commission of Robbery which
results in death.

                       Instruction Number 30

      Malice aforethought may be inferred from the use of a
dangerous weapon.

                       Instruction Number 33

        The State must prove all of the following elements of Robbery
in the First Degree:
        1. On or about the 21st day of June, 2018, Jaycie Sheeder, or
someone she aided and abetted, had the specific intent to commit a
theft.
        2. To carry out that intention or to assist her, or someone she
aided and abetted, in escaping from the scene, with or without the
stolen property, Jaycie Sheeder, or someone she aided and abetted:
                a. Committed an assault on [J.M.]; or
                b. Threatened [J.M.] with, or purposely put [J.M] in fear
of immediate serious injury; or
                c. Threatened to immediately commit murder.
        3. Jaycie Sheeder, or someone she aided and abetted:
                a. Purposely inflicted or attempted to inflict a serious
injury on [J.M.]; or
                b. Was armed with a dangerous weapon.
         ....
        If the State has proved all of the elements, Jaycie Sheeder is
guilty of Robbery in the First Degree. If the State has failed to prove
any one of the elements, Jaycie Sheeder is not guilty of Robbery in
the First Degree . . . .

                            Instruction 36

       A person commits theft when the person takes possession or
control of the property of another, or property in the possession of
another, with the intent to deprive the other thereof.

                            Instruction 39

      An Assault is committed when a person does an act which is
meant to either:
      1. Cause pain or injury;
                                         9


              2. Result in physical contact which will be insulting or
       offensive;
              3. Place another person in fear of immediate physical contact
       which will be painful, injurious, insulting or offensive to another
       person when coupled with apparent ability to do the act.

       Our supreme court has long held that “[w]hen intent is an element of the

crime charged, a person may be convicted as an aider and abettor by participating

either with the requisite intent or with the knowledge that the principal possesses

the required intent.” State v. Tangie, 616 N.W.2d 564, 573 (Iowa 2000). We must

examine whether Sheeder had the requisite intent to aid or abet Stendrup in the

crime of robbery in the first degree.

       Our review of the record reveals the following facts. J.M. deprived Sheeder

and Stendrup of property that belonged to them but later communicated with

Sheeder that he would help her regain that property. Sheeder and Stendrup went

to Colfax with the intent to communicate with J.M. about the location of the

property. Stendrup entered the Colfax residence alone, but Sheeder went directly

to the van J.M. was known to drive to search for her property that was in J.M.’s

possession. These facts are sufficient to allow a reasonable jury to find beyond a

reasonable doubt that Sheeder intended to voluntarily go to the scene with

Stendrup to stage a surprise confrontation with J.M.

       The record also reveals that Sheeder was in contact with Stendrup, the

associate, and J.M. in setting the meeting that occurred in the early morning hours

of June 22. Sheeder transported Stendrup to the Colfax residence for the purpose

of learning the location of the stolen property or finding it herself. The associate

who occupied the residence testified that he saw J.M. attempt to flee to the kitchen

when Stendrup entered. When the associate was able to see Stendrup, he was
                                          10


carrying a baseball bat.      Fingerprint evidence also established that Stendrup

handled the bat. The associate saw Stendrup swing the bat at J.M. and attempted

to seek help from Sheeder, telling her either that J.M. could be hurt or that J.M.

could be killed. The associate’s testimony also revealed that Sheeder could hear

the violent incident on her phone1 and refused to engage when asked for help.

When the incident was over, Sheeder transported Stendrup away from the

residence. Sheeder admitted that she had a baseball bat in her car in the days

prior to the incident and that she held it at her side in a prior situation that placed

her in fear for her safety. Both Sheeder and Stendrup were frustrated that their

property was stolen and had already engaged in self-help attempts to reclaim the

property. Although minimal attempts to involve law enforcement were made, the

parties engaged in self-help methods by enlisting others to intimidate parties in

possession of the property.

       On our review of the record, we find the evidence presented was sufficient

to allow a reasonable jury to find that Stendrup entered the home with the baseball

bat for the purpose of, at a minimum, threatening injury to J.M. and had the

apparent ability to inflict that injury. The evidence was sufficient to prove that

Stendrup possessed the requisite intent to commit an assault.                 See id.

Furthermore, Sheeder’s conduct transporting Stendrup to and from the scene,

communicating with the others to arrange the surprise meeting, searching the van

while Stendrup confronted J.M., and ability to hear the altercation and refusing to




1 Sheeder apparently was on a phone call with J.M. when Stendrup entered the
residence, and the phones were still connected during the assault.
                                          11


intervene are sufficient to convince a reasonable jury that she possessed

knowledge of Stendrup’s intent to commit the assault. See id.

      C.     Co-conspirator Statements

      Sheeder argues the district court erred in admitting co-conspirator

statements made by Stendrup to a friend, J.L.             The State contests error

preservation. In a hearing on pretrial motions, Sheeder argued the testimony

provided by J.L. was hearsay and that any evidence she provided was irrelevant.

Sheeder then filed a motion in limine to exclude J.L’s testimony as hearsay, and

oral arguments were presented at a hearing.

      J.L.’s testimony at trial began with an offer of proof and was followed by oral

arguments on the admissibility of her testimony. The court’s ruling included the

following statements:

               I’m going to allow some of the statements. I don’t want a long-
      drawn-out history of drug use and everything else to come in. I think
      it’s fair to start with things were taken, to keep it very simple, and
      then to move on from the people in Colfax reached out to [Stendrup].
      I don’t expect [J.L.’s] testimony to be drawn out. And I can’t give
      more specifics.
               And [defense counsel], you are certainly welcome to object
      during direct. Okay?
               I do think that there is a prima facie case for the co-conspirator
      exception. Every crime or most crimes have a concealment phase.
      Sometimes it turns on whether concealment was planned as part of
      the original crime.
               But certainly the evidence so far has established that Ms.
      Sheeder was not entirely forthright as far as we can tell at this point
      when—the next morning when Mr. Stendrup was making these
      statements.
               I will entertain objections. And I expect this to be on a tight
      leash. Okay?

Sheeder objected to the entry of Facebook messages exchanged between

Stendrup and J.L. on relevance grounds; the objection was overruled. Sheeder
                                         12


also objected to the phrasing of a question about whether Stendrup attempted to

involve law enforcement to retrieve the stolen property; the question was

rephrased.

       “It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.” Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). “When a district

court fails to rule on an issue properly raised by a party, the party who raised the

issue must file a motion requesting a ruling in order to preserve error for appeal.”

Id.

       The transcript reveals that the following rulings were definitively made: (1) a

prima facia case for the co-conspirator exception was established for some

statements, (2) the Facebook messages were relevant, and (3) a question needed

to be rephrased. Other than those rulings, the only record we have indicates that

“some statements” were admissible as co-conspirator statements and the judge

would hear objections throughout J.L.’s testimony. It does not appear that a written

ruling was ever rendered on the motion in limine. “Where a motion in limine is

resolved in such a way that it is beyond question whether or not the challenged

evidence will be admitted during trial, there is no reason to voice objection at such

time during trial.” Tangie, 616 N.W.2d at 569 (quoting State v. Miller, 229 N.W.2d

732, 768 (Iowa 1975)). The district court’s statements that it could not be specific

about which messages and testimony would be admitted and that objections would

be entertained clearly show that objections and further arguments were necessary

when Sheeder felt testimony was inadmissible. See id. Accordingly, we find the

only final rulings made were on the existence of a prima facie case for the co-
                                         13


conspirator exception for some of Stendrup’s statements, the relevance of the

Facebook messages, and the phrasing of one question. No further ruling was

made on any of the other statements admitted because Sheeder’s counsel never

made an objection, as they were instructed. Error is not preserved. See Meier,

641 N.W.2d at 537.

       D.     Sentencing

       Sheeder argues the district court erred in imposing a mandatory sentence

for her conviction of first-degree robbery when it had discretion to lower the

mandatory sentence from seventy to fifty percent of the maximum, pursuant to

Iowa Code section 902.12(3). The State concedes that the district court failed to

exercise discretion. We vacate the sentence for first-degree robbery and remand

for resentencing of Sheeder for her conviction of first-degree robbery.

       The parties noted a scrivener’s error in the sentencing order entered by the

district court, stating that Sheeder was convicted of “Count 1: Murder in the First

Degree in violation of Iowa Code section(s) 707.1, 707.2(1)(a) . . . .” The parties

agree that Sheeder was convicted pursuant to Iowa Code sections 707.1 and

707.2(1)(b). On remand, the district court shall correct the scrivener’s error to

reflect Sheeder’s conviction pursuant to sections 707.1 and 707.2(1)(b).

IV.    Conclusion

       On our review of the record, we find sufficient evidence was presented to

support the jury’s guilty verdict for murder in the first degree. The district court’s

vague comments about the admissibility of co-conspirator statements and

announcement that objections would be entertained render any arguments on

statements that did not receive an objection unpreserved for our review. The State
                                       14


concedes that the district court did not exercise discretion when imposing the

sentence for first-degree robbery; we vacate that sentence only and remand for

resentencing and correction of the code section for Sheeder’s murder conviction.

      CONVICTION AFFIRMED; SENTENCE VACATED IN PART AND

REMANDED FOR RESENTENCING.